REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: claim 1 recites a server, comprising: 
a solid state drive (SSD); 
a first node, comprising: 
a first network module, configured to communicate with another electronic device via network; 
a first processor; 
a first memory; 
a first non-transparent bridge (NTB) module, coupled to the first processor and the first memory; and 
a first board management controller (BMC), coupled to the first processor; 
wherein the first network module, the first processor, the first memory, the first NTB module and the first BMC are positioned on a first circuit board; 
a second node, comprising: 
a second network module, configured to communicate with the other electronic device via the network; 
a second processor; 
a second memory; 
a second NTB module, coupled to the second processor, second first memory and the first NTB module; and 
a second BMC, coupled to the second processor and the first BMC; 
wherein the second network module, the second processor, the second memory, the second NTB module and the second BMC are positioned on a second circuit board different from the first circuit board; 
wherein the first node and the second node are configured to perform cache mirroring through the first NTB module and the second NTB module; and when the first processor receives data from the other device via the first network module, the first processor stores the data in the first memory, and the first processor further sends the data to the second node via the first NTB module and the second NTB module; when the second processor receives the data from the first node, the second processor stores the data in the second memory, and the second processor further sends a notification to the first node to inform that the data is successfully stored in the second memory; and after and only after the first processor receives the notification from the second node, the first processor starts to write the data into the SSD; 
wherein each of the first node and the second node is configured to check status of the other node through the first BMC and the second BMC; and the second node determining whether to receive a signal that is periodically sent from the first node through the first BMC and the second BMC to determine whether the first node fails to properly work and the first processor is not able to write the data to the SSD successfully.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: a server, comprising: a solid state drive (SSD); a first node, comprising: a first network module, configured to communicate with another electronic device via network; a first processor; a first memory; a first non-transparent bridge (NTB) module, coupled to the first processor and the first memory; and a first board management controller (BMC), coupled to the first processor; wherein the first network module, the first processor, the first memory, the first NTB module and the first BMC are positioned on a first circuit board; a second node, comprising: a second network module, configured to communicate with the other electronic device via the network; a second processor; a second memory; a second NTB module, coupled to the second processor, second first memory and the first NTB module; and a second BMC, coupled to the second processor and the first BMC; wherein the second network module, the second processor, the second memory, the second NTB module and the second BMC are positioned on a second circuit board different from the first circuit board; wherein the first node and the second node are configured to perform cache mirroring through the first NTB module and the second NTB module; and when the first processor receives data from the other device via the first network module, the first processor stores the data in the first memory, and the first processor further sends the data to the second node via the first NTB module and the second NTB module; when the second processor receives the data from the first node, the second processor stores the data in the second memory, and the second processor further sends a notification to the first node to inform that the data is successfully stored in the second memory; and after and only after the first processor receives the notification from the second node, the first processor starts to write the data into the SSD; wherein each of the first node and the second node is configured to check status of the other node through the first BMC and the second BMC; and the second node determining whether to receive a signal that is periodically sent from the first node through the first BMC and the second BMC to determine whether the first node fails to properly work and the first processor is not able to write the data to the SSD successfully.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable. Furthermore, the corresponding dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136